Order entered April 18, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01058-CR
                                      No. 05-17-01059-CR
                                      No. 05-17-01060-CR

                          XAVIER MANDELL TAYLOR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F16-70593-M, F16-70594-M, F16-70595-M

                                            ORDER
        Before the Court is the State’s April 16, 2018 second motion to extend the time to file the

State’s brief. We GRANT the State’s motion and extend the time to file the State’s brief to May

5, 2018. If the State’s brief is not filed by May 5, 2018, these appeals may be submitted without

the State’s brief.


                                                       /s/   LANA MYERS
                                                             JUSTICE